Citation Nr: 1827684	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 30 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2016, the Board remanded the current issues for further evidentiary development.

The issues of entitlement to increased ratings for diabetic peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities that share a common etiology (Type II diabetes mellitus) total at least 60 percent throughout the claim period.

2.  During an August 2011 VA examination, the examining clinician noted that the Veteran reported that the gabapentin he took to treat his service-connected peripheral neuropathy made him tired.  The examiner concluded that the Veteran would be able to complete sedentary work but advised that he avoid vigorous physical work, particularly at heights or in inclement weather, due to his peripheral neuropathy.

3.  In July 2013, the Veteran submitted a disability benefits questionnaire (DBQ) on which the Veteran's VA primary care physician had noted that the Veteran's neuropathic symptoms contributed to his decision to retire.

4.  In an April 2014 statement submitted to VA, the Veteran reported that the neuropathy in his upper extremities caused difficulty with strength and with fine movements such as holding a pen, buttoning clothes, and taking pills.  He also reported that he frequently dropped things.  The Veteran reported that the symptoms in his lower extremities made it difficult to stand for any length of time and interrupted his sleep.  In addition, the Veteran explained that the medication he was prescribed to treat his peripheral neuropathy caused drowsiness and made it difficult to concentrate.

5.  In April 2014, a VA examiner concluded that the Veteran's peripheral neuropathy precluded cold weather work or ladder jobs but that he would be able to perform sedentary work.

6.  In his April 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that his education included four years of college and a master's degree.  He reported that he had worked at a VA facility, in benefits, from 1976 until he retired in 2005 due to his service-connected diabetes and diabetic peripheral neuropathy.  The Veteran also reported that he had been working part time as the treasurer of a credit union since 1988.  He reported that he earned only $850 per month on average in that position, and had earned $10,320 in 2013 and $10,191 in the past 12 months.  The Veteran noted that he was experiencing increasing difficulty, including severe pain and stiffness, with the neuropathy in his hands and feet, and was also experiencing drowsiness associated with the medication he was taking to treat that condition.  He explained that working for the credit union provided him with the flexibility to choose what days he worked and the number of hours he worked.  He also noted that he was working no more than 8 hours per week and that he was not sure how much longer he would be able to continue that level of work.

7.  During VA treatment in June 2017, the Veteran reported that his peripheral neuropathy had progressed to the extent that he was unable to distract himself from the symptoms by reading or watching television.

8.  In September 2017, a VA examiner asserted that the Veteran's peripheral neuropathy would not preclude employment, especially in a sedentary capacity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU were met effective January 11, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the relevant evidence of record-detailed in the foregoing findings of fact-establishes that the Veteran is entitled to a TDIU throughout the claim period.  This is so because, during that period, he was no more than "marginally employed" (as that phrase is defined in 38 C.F.R. § 4.16); his service-connected disabilities met the schedular criteria for a TDIU; and, with resolution of reasonable doubt in his favor, those disabilities, alone (i.e., independent of his age and his nonservice-connected disabilities), were of sufficient severity to render him incapable "of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19; see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").

In finding that a TDIU is warranted, the Board acknowledges that the VA examiners who have evaluated the symptoms associated with the Veteran's service-connected disabilities during the claim period have asserted that those disabilities would not affect his ability to perform sedentary work.  However, those opinions were not accompanied by explanations and were not based on consideration of the collective occupational effects of the Veteran's service-connected disabilities.  Moreover, the Veteran has consistently reported that the medication he is prescribed to treat the symptoms of his peripheral neuropathy impacts his ability to perform occupational tasks by making him drowsy and hindering his ability to concentrate, and those symptoms were not considered by any of the examiners who assessed his ability to perform the physical and mental acts required by employment.

In any event, the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Furthermore, any reasonable doubt created by relative equipoise in the evidence must be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the Veteran's statements regarding why he retired from his position with the VA in 2005 and why he was now working only 8 hours per week, at most, and considering the collective effects of all of his service-connected disabilities, the Board finds that a state of equipoise has been reached with respect to the question of whether he is precluded, due solely to those disabilities, from obtaining and maintaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted.  As that issue was raised during the course of the Veteran's pending claim for increased ratings for peripheral neuropathy, an effective date of January 11, 2011, will be assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); 38 C.F.R. § 3.400(o)(2).


ORDER

A TDIU is granted effective January 11, 2011.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims for increased ratings for diabetic peripheral neuropathy of the right and left lower extremities.

I.  Additional VA Examination 

In January 2016, the Board determined that the evidence of record was insufficient to assess the severity of the Veteran's left and right lower extremity peripheral neuropathy and remanded those claims for development that included obtaining a VA examination.  The requested examination was conducted in September 2017, at which time the examiner completed the Diabetic Sensory-Motor Peripheral Neuropathy DBQ, only.  She noted that the nerves involved in the Veteran's condition were not listed on that DBQ, but stated that the affected nerves "would include, but [were] not limited to, the bilateral common peroneal and sural nerves."

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, the Board finds that the September 2017 VA examiner's open-ended identification of the nerves affected by the Veteran's diabetic neuropathy and her completion of the Diabetic Sensory-Motor Peripheral Neuropathy DBQ, only (rather than the Peripheral Nerves Conditions DBQ, which addresses additional lower extremity nerves and may have facilitated a more focused identification of the affected nerves in this instance) render the current state of the Veteran's service-connected right and left lower extremity diabetic peripheral neuropathy unclear.  As a result, the Board finds that an additional VA examination is needed on remand.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

II.  Treatment Records

As the Veteran's increased rating claims must be remanded for another reason, ongoing VA treatment records should also be obtained, and the Veteran should be given the opportunity to submit, or to authorize VA to obtain, updated records from his private endocrinologist.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding records documenting treatment by his private endocrinologist since June 2017.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, associate all outstanding VA treatment records with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected diabetic peripheral neuropathy of the right and left lower extremities.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be performed and the results reported.

Please ask the examiner to complete both the Peripheral Nerves Conditions DBQ and the Diabetic Sensory-Motor Peripheral Neuropathy DBQ.  In addition to completing those DBQs, the examiner should respond to the following:

(a) After reviewing the Veteran's claims folder, to specifically include the January 2011 and July 2017 EMG studies, and completing the foregoing DBQs, please reconcile, as necessary, any differences between your determinations regarding the nerves affected by the Veteran's lower extremity diabetic peripheral neuropathy and those of the April 2014 and September 2017 VA examiners.  If you determine that any of the nerves identified by those examiners are not affected by the Veteran's diabetic peripheral neuropathy, please explain why you reached that conclusion.

(b) Please identify the lower extremity nerve included in the Peripheral Nerves Conditions DBQ that is most similar, in terms of functions affected and anatomical localization and symptomatology, to the sural nerve (as the sural nerve was identified by the September 2017 VA examiner as one of the nerves affected by the Veteran's lower extremity diabetic peripheral neuropathy but is not included in the rating schedule).

Please include a discussion of the underlying reasons for all opinions expressed in your report, to include reference to pertinent evidence of record, where appropriate.  If you are unable to provide any requested opinion without resorting to speculation, please explain why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


